EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), effective as of October 2, 2020
(the “Effective Date”), is made by and between CURE PHARMACEUTICAL HOLDING
CORP., a Delaware corporation (together with any successor thereto, the
“Company”), and NANCY DUITCH (the “Executive”) (collectively referred to herein
as the “Parties”).

 

WHEREAS, the Parties mutually desire to set forth the terms and conditions upon
which the Company will compensate Executive for her services as an employee
following the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1. Employment.

 

a. General. From and after the Effective Date, the Company shall employ
Executive for the period and in the position set forth in this Section 1,
subject to the terms and conditions herein provided.

 

b. Employment Term. The term of employment under this Agreement (the “Term”)
shall commence on the Effective Date and continue through and including the
second anniversary of the Effective Date unless terminated in accordance with
Section 3.

 

c. Position and Duties. Executive shall serve as Chief Strategy Officer-Wellness
of the Company, and as Chief Executive Officer of The Sera Labs, Inc., a
Delaware corporation (“Subsidiary”), with such customary responsibilities,
duties and authority normally associated with each such position and as may,
from time to time, be assigned to Executive by the Chief Executive Officer of
the Board of Directors of the Company, consistent with such position. In the
performance of such duties, Executive shall report to the Chief Executive
Officer. Executive shall devote substantially all of Executive’s working time
and efforts to the business and affairs of the Company, provided however, that
the Company acknowledges and agrees that Executive shall be permitted to engage
in and pursue such contemporaneous activities and interests as Executive may
desire, for personal profit or otherwise, provided such activities do not
materially interfere with Executive’s performance of her duties and obligations
to the Company under this Agreement; specifically, Executive may serve as a
director, consultant, advisor, or in any other capacity to businesses that are
not engaging in activities that are competitive with the Business activities
engaged in by the Company and its Subsidiary or for a business entity approved
by the Chief Executive Officer of the Company. Executive agrees to observe and
comply with the rules and policies of the Company as adopted by the Company from
time to time, in each case as amended from time to time, and as delivered or
made available to Executive (each, a “Policy”).

 

2. Compensation and Related Matters.

 

a. Annual Base Salary. Executive shall receive a base salary at a rate of
$250,000.00 per annum (such annual base salary, as it may be adjusted from time
to time, the “Annual Base Salary”). The Annual Base Salary shall be paid in
equal installments in accordance with the customary payroll practices of the
Company, but no less frequently than monthly, less any withholdings required by
law and less any deductions agreed upon by the Company and Employee. The
Company’s Board shall review Executive’s salary at least once a year and shall
increase Executive’s salary if, in the sole discretion of the Board, an increase
is warranted. In addition, Executive shall be eligible to participate in any and
all employee and health benefit plans, including, but not limited to, health,
medical, dental, alternative care, chiropractic, and mental health plans; and
other employee benefit plans, including, but not limited to, life insurance,
disability insurance, savings plans, qualified pension plans, fringe benefits,
perquisites and bonus plans that may be established by the Company from time to
time for the benefit of other Company employees of comparable status. The
Employee shall be required to comply with the conditions attendant to coverage
by such preceding plans and policies and shall comply with and be eligible for
benefits only in accordance with the terms and conditions of such plans as they
may be amended from time to time.

 

  1



 



 

b. Expenses. During the Term, the Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement policy.

 

c. Personal Time Off.Executive shall be entitled to fifteen (15) days of
personal time off (“PTO”) per year, which shall accrue weekly. Executive shall
take PTO at such time or times as shall be approved by the Chief Executive
Officer of the Company, which approval shall not be unreasonably withheld.

 

3. Termination.

 

a. Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 shall be communicated to the other
party by a written notice which, if submitted by Executive, shall be no less
than thirty (30) days following the date of such notice (a “Notice of
Termination”), and shall be deemed to effect termination from all positions held
by Executive with the Company and the Subsidiary notwithstanding anything to the
contrary in the Notice of Termination; provided, however, that in the event that
Executive delivers a Notice of Termination to the Company, the Company may, in
its sole discretion, change the Date of Termination to any date following the
date of Company’s receipt of such Notice of Termination that is prior to the
date specified in such Notice of Termination. A Notice of Termination submitted
by the Company may provide for a Date of Termination (defined as the last day of
Executive’s employment at the Company) on the date Executive receives the Notice
of Termination, or any date thereafter elected by the Company in its sole
discretion.

 

b. No Other Compensation. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided in this Section 3, all of Executive’s rights
to salary, severance, benefits, bonuses and other compensatory amounts
hereunder, if any, shall cease upon the termination of Executive’s employment
hereunder.

 

c. Termination Without Cause or Voluntary Termination for Good Reason. In the
event the Company terminates Executive’s employment during the Term without
Cause (as defined in Section 3(g) below), or in the event of Executive’s
voluntary termination of her employment with the Company for Good Reason (as
defined in Section 3(d) below), the Executive shall receive Severance
Compensation (defined in Section 3(f) below).

 

d. Good Reason to Resign. Executive has the right to voluntarily terminate
employment and collect Severance Compensation if: (i) there is a material
diminution in duties, responsibility or authority; (ii) there is a material
diminution in the Executive’s Annual Base Salary and/or bonus potential, other
than in conjunction with a reduction in salaries or bonus potential affecting
all officers of the Company, provided that the percentage of reduction in
Executive’s Annual Base Salary and/or bonus potential shall be no larger than
the percentage reduction of the officer of the Company receiving the least
reduction in base salary and/or bonus potential; (iii) in the event of a Change
of Control there is a relocation of Executive’s principal place of employment
that increases Executive’s one-way commute by more than thirty-five (35) miles;
or (iv) there is any material breach by the Company of any material provision of
this Agreement which shall remain uncured for a period of thirty (30) days
following receipt by the Company of notice from Executive within ninety (90)
days of the breach, of his intention to resign because of such breach. For
purposes of this Section 3(d), “bonus potential” shall not refer to Executive’s
right to receive Clawback Shares, if any, pursuant to that certain Agreement and
Plan of Merger and Reorganization by and among the Company, the Subsidiary, and
others, dated as of September 23, 2020.

 

  2



 



 

e. Change of Control. Change of Control shall mean the consummation by Company
of any transaction (or series of related transactions) of the following events:
(a) any third party (or group of third parties acting in concert) becomes the
beneficial owner, directly or indirectly, of more than fifty percent (50%) of
the total voting power of the stock or other ownership interests (as applicable)
then outstanding shares normally entitled to vote in elections of directors or
equivalent governing body; or (b) the consolidation with or merger into another
entity, or any entity consolidating with or merging into Company, in either
event pursuant to a transaction in which more than fifty percent (50%) of the
total voting power of the stock or other ownership interests (as applicable)
outstanding of the surviving entity normally entitled to vote in elections of
directors or equivalent governing body is not held by the parties holding at
least fifty percent (50%) of the outstanding stock or other ownership interests
(as applicable) of Company immediately preceding such consolidation or merger,
(c) any other arrangement whereby a third party controls or has the right to
control the board of directors or equivalent governing body that has the ability
to cause the direction of the management or policies of Company or (d) Company
shall dissolve, transfer, sell, assign, mortgage, encumber, pledge, or otherwise
dispose of (i) all or substantially all of its assets, or (ii) any controlling
interest in its business (whether in the form of stock or otherwise).

 

f. Severance Compensation. In the event Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason, (i) Company shall
pay Executive and Executive shall accept as severance compensation for the
termination of Executive’s services, an amount equal to the balance of
Executive’s Base Salary and any other compensation through the remaining Term of
this Agreement less applicable deductions, to be paid not later than thirty (30)
days from Executive’s Date of Termination; (ii) the Company shall pay
Executive’s COBRA premiums directly to the COBRA administrator, provided
Executive timely elects COBRA coverage, through the remaining Term of this
Agreement; and (iii) Executive shall be entitled to continue participating in
employee welfare benefit plans described in Section 2(a) in accordance with
their terms, at the Company’s sole expense, for the remaining Term of this
Agreement. In the event Executive’s employment is terminated on account of
disability, (i) Company shall pay Executive and Executive shall accept as
severance compensation for the termination of Executive’s services, an amount
equal to two (2) weeks’ salary for every month Executive has been employed by
Company up to the Date of Termination for a maximum total severance compensation
equal to twelve (12) months’ salary (at the highest rate of compensation
Executive received in the year immediately prior to termination), less
applicable deductions, to be paid not later than thirty (30) days from
Executive’s Date of Termination; (ii) the Company shall pay one month of
Executive’s COBRA premiums directly to the COBRA administrator, provided
Executive timely elects COBRA coverage, for every two (2) months that Executive
has been employed by Company up to the Date of Termination for a maximum of six
(6) months of Executive’s COBRA premiums; and (iii) Executive shall be entitled
to continue participating in employee welfare benefit plans described in Section
2(a) in accordance with their terms, at the Company’s sole expense, for the
shorter of six (6) months or until such time as Executive becomes eligible to
participate in a benefit plan offered by another employer. As used herein,
“Disability” shall mean Employee’s inability, due to physical or mental illness
or incapacity, to fulfill the Employee’s services to the Company, as determined
by a physician chosen by the Company’s Board of Directors, for a period of
ninety (90) consecutive days, or one hundred twenty (120) days in any twelve
(12) month period. Prior to termination on account of Employee’s Disability,
Employee shall receive the Employee’s full Base Compensation as if actively at
work.

 

  3



 



 

g. Cause. For purposes of this Agreement, “Cause” shall mean only the
Executive’s: (i) willful, substantial, and repeated refusal to follow a lawful
and reasonable directive of the Company’s Board; (ii) willful, substantial, and
repeated gross neglect of his obligations to the Company which causes a material
economic loss to the Company other than such failure resulting from Employee’s
incapacity due to physical or mental illness; or (iii) conviction of a felony
crime involving moral turpitude. Executive shall not be terminated for Cause
under and (ii) above unless the Board delivers to the Executive a written
statement identifying all the ways in which the Board believes Cause exists
under (i) and/or (ii), as applicable, and Executive is given thirty (30) days to
cure, providing that if Executive cures, Cause shall not exist under (i) and/or
(ii), as applicable. Termination of this Agreement in connection with a change
in control shall not constitute termination for Cause.

 

h. Specified Employee. Notwithstanding any other term in this Agreement, if, at
the time of Executive’s “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h) (“Separation”), Executive is a “specified employee,” as
defined in Treasury Regulation § 1.409A-1(i), to the extent delayed commencement
of any portion of the benefits to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under 26
U.S.C. § 409A(a)(2)(B)(i), that portion of Executive’s benefits shall not be
provided to Executive before the earlier of (a) six (6) months and one day after
Executive’s Separation from the Company, or (b) the date of Executive’s death.
All payments deferred pursuant to this section shall be paid in a lump sum to
Executive on the date which is six (6) months and one day after Executive’s
Separation, or the date of Executive’s death, as applicable, and any remaining
payments due under this Agreement shall be paid as required by this Agreement.

 

4. Restrictive Covenants.

 

a. General. Executive acknowledges that the Company has provided, and during the
Term, the Company from time to time will continue to provide, Executive with
access to its proprietary information. Ancillary to the rights provided to
Executive as set forth in this Agreement, the Company’s provision on
Confidential Information, and Executive’s agreements regarding the use of same,
to protect the value of any Confidential Information, the Parties agree to the
provisions (A) against unfair competition, (B) respecting Executive’s use of
proprietary information and the protection of such information, and (C) the
ownership of inventions developed by Executive in the course of Executive’s
engagement or employment by or relationship with the Company, which Executive
acknowledges represent a fair balance of the Company’s rights to protect its
business and Executive’s right to pursue employment.

 

b. Noncompetition; Non-solicitation.

 

i. Noncompetition. Executive shall not, at any time during the Term, directly or
indirectly engage in, have any equity interest in, manage or provide services to
or operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business that competes with any
portion of the Company’s Business (defined below), anywhere in the world.

 

  4



 



 

ii. Nonsolicitation. Executive shall not, at any time during the Restriction
Period (as defined below), directly or indirectly, recruit or otherwise solicit
or induce any customer, subscriber or supplier of the Company to (A) terminate
or reduce its arrangement or business with the Company, or (B) otherwise change
its relationship with the Company. Executive shall not, at any time during the
Restriction Period, directly or indirectly, either for Executive or for any
other person or entity, (x) solicit any employee or independent contractor of
the Company to terminate his or her employment or arrangement with the Company,
or (y) employ any such individual during his or her employment or engagement
with the Company and for a period of twelve months after such individual
terminates his or her employment or engagement with the Company.

 

iii. Blue Penciling. In the event that the terms of this Section 4(b) are
determined, by a court of competent jurisdiction, to be unenforceable by reason
of its duration, geographical scope, breadth or for any other respect, it shall
be interpreted to extend only over the maximum period of time for which it may
be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

c. Proprietary Information and Inventions Agreement. The Parties have executed
the Company’s standard Proprietary Information and Inventions Agreement, which
agreement is incorporated herein by reference (the “Proprietary Information and
Inventions Agreement”). Executive agrees to perform each and every obligation of
hers therein contained.

 

d. Return of Property. Upon termination of Executive’s employment with the
Company for any reason, Executive shall promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents or property
concerning the Company’s customers, business plans, marketing strategies,
products, property or processes.

 

e. Non-Disparagement. Each party agrees, during the Term and following the Date
of Termination, to refrain from Disparaging (as defined below) the other party
and its affiliates, including, in the case of the Company, any of its services,
technologies or practices, or any of its directors, officers, agents,
representatives or stockholders, either orally or in writing. Nothing in this
paragraph shall preclude either party from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process,
or to defend or enforce a Party’s rights under this Agreement. For purposes of
this Agreement, “Disparaging” shall mean remarks, comments or statements,
whether written or oral, that impugn the character, integrity, reputation or
abilities of the person or entity being disparaged.

 

f. Definitions. As used in Section 4, (i) the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company, specifically, drug delivery,
as such business may be expanded or altered by the Company during the Term; and
(iii) the term “Restriction Period” shall mean the period beginning on the
Effective Date and ending on the date that is twelve (12) months following the
Date of Termination.

 

g. Rights and Remedies Upon Breach. It is recognized and acknowledged by
Executive that a breach of the covenants contained in this Section 4 will cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, Executive agrees that in the event
of a breach of any of the covenants contained in this Section 4, in addition to
any other remedy which may be available at law or in equity, the Company shall
be entitled to seek specific performance and injunctive relief. In addition, in
the event Executive breaches any of the provisions of this Section 4, the
Company shall be entitled to immediately cease all payments under Section 2
above.

 

  5



 



 

h. Acknowledgment by Executive. Executive has carefully read and considered the
provisions of this Section 4, and, having done so, acknowledges and agrees that
the restrictions set forth in this Section 4, including, but not limited to, the
Restriction Period, are fair and reasonable and are reasonably required for the
protection of the interests of the Company and its parent or subsidiary
corporations, officers, directors, shareholders, and all other employees of the
Company.

 

5. Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any affiliate or successor, all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company,
Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will or operation of law.

 

6. Miscellaneous Provisions.

 

a. Governing Law; Venue. This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of California without
reference to the principles of conflicts of law of the State of California or
any other jurisdiction, and where applicable, the laws of the United States. Any
suit brought hereon shall be brought in the state or federal courts sitting in
Los Angeles, California, the Parties hereby waiving any claim or defense that
such forum is not convenient or proper. The Parties hereby agree that any such
court shall have in person jurisdiction over it and consents to service of
process in any manner authorized by California law.

 

b. Validity. The invalidity or unenforceability of any provision(s) of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

c. Notices. Any notice, request, claim, demand, document and other communication
hereunder to either party shall be effective upon receipt (or refusal of
receipt), and shall be in writing and delivered personally or sent by email,
facsimile or certified or registered mail, postage prepaid, as follows:

 

(i) If to the Company:

 

CURE Pharmaceutical Corporation 1620 Beacon Place

Oxnard, CA 93033

Attention: Chief Executive Officer

 

(ii) If to Executive, at the last address that the Company has in its personnel
records for Executive.

 

 

d. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

 

  6



 



 

e. Entire Agreement. The terms of this Agreement, together with the Proprietary
Information and Inventions Agreement and any other agreements referenced in this
Agreement (i.e., the 2017 Plan and the Bonus Plan), which are all incorporated
by reference, are intended by the Parties to be the final expression of their
agreement with respect to the subject matter hereof and supersede all prior
understandings and agreements, whether written or oral, including, without
limitation, any offer letter, employment or consulting agreement between the
Company and Executive; however, Executive hereby reaffirms his obligations under
any previous confidentiality, assignment of inventions or noncompetition
agreement with the Company and agrees that this Agreement does not supersede or
modify any continuing obligations thereunder. The Company shall be entitled to
enforce any and all such agreements against Executive to ensure that the Company
receives the benefit of all such agreements. To the extent any provisions of any
other agreement between the parties conflicts with the terms of this Employment
Agreement, the terms of this Agreement shall prevail. The Parties further intend
that this Agreement shall constitute the complete and exclusive statement of
their terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement. This Agreement shall be interpreted to comply with the requirements
of I.R.C. § 409A, and, if necessary, the parties will work in good faith to
amend the Agreement to comply with § 409A.

 

f. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company. By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

 

g. No Inconsistent Actions. The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

 

h. Arbitration. The Parties agree to submit any and all disputes, controversies,
or claims based upon, relating to, or arising from Executive’s employment with
the Company (other than workers’ compensation claims) or the terms,
interpretation, performance, breach, or arbitrability of this Agreement to final
and binding arbitration before a single neutral arbitrator in Los Angeles
County, California. Subject to the terms of this paragraph, the arbitration
proceedings shall be initiated in accordance with, and governed by, the National
Rules for the Resolution of Employment Disputes (“Rules”) of the American
Arbitration Association (“AAA”). The arbitrator shall be appointed by agreement
of the Parties hereto or, if no agreement can be reached, by the AAA pursuant to
its Rules. Notwithstanding the Rules, the Parties may take discovery in
accordance with Sections 1283.05(a)-(d) of the California Code of Civil
Procedure, and prior to the arbitration hearing the Parties may file, and the
arbitrator shall rule on, pre-trial motions such as demurrers and motions for
summary judgment (applying the procedural standard embodied in Rule 56 of the
Federal Rules of Civil Procedure). The time for filing such motions shall be
determined by the arbitrator. The arbitrator will rule on all pre-trial motions
at least ten (10) business days prior to the scheduled hearing date. Arbitration
may be compelled, the arbitration award shall be enforced, and judgment thereon
shall be entered, pursuant to the California Arbitration Act (Code of Civil
Procedure §§ 1280 et seq.). Each party shall bear his, her or its own attorneys’
fees and costs (including expert witness fees) incurred in connection with the
arbitration, unless the arbitrator finds that a statutory award of attorneys’
fees is appropriate. The Company shall bear AAA’s administrative fees and the
arbitrator’s fees and costs. If either party is required to compel arbitration
of a dispute governed by this paragraph, the prevailing party shall be entitled
to recover from the other party reasonable costs and attorneys’ fees incurred to
compel arbitration. This Section 6(i) is intended to be the exclusive method for
resolving any and all claims of the Parties against each other for payment of
damages under this Agreement or relating to Executive’s employment or service.

 

  7



 



 

i. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be legally possible, valid and enforceable.

 

j. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding arise.

 

k. Survival. This Section 6(l) and the covenants, agreements, representations
and warranties contained in or made in Sections 2(c), 3(c), 3(g), 4 and 6, shall
survive the expiration or any termination of this Agreement for any reason.

 

l. Indemnification. Company shall indemnify Executive to the fullest extent
permitted by law for all claims, allegations, investigations, or settlements of
any kind brought or alleged to be brought against Executive, at any time, for
any act or omission in any way related to Executive’s service to the Company,
and in connection with this obligation, the Company shall immediately advance
all costs and expenses, including attorneys’ fees, to Executive at any time
Executive demands an advancement of costs and/or expenses. The Company’s
obligation to indemnify Executive shall be construed as broadly as possible.

 

m. Insurance. Executive’s position shall be specifically covered by all of the
Company’s directors and officers, employment liability, and errors and omissions
insurance policies (and all substantially similar insurance policies) so that
Executive is fully covered by all policies at all times during and after
Executive’s employment.

 

n. No Mitigation. Executive shall have no duty to mitigate any breach by the
Company of this Agreement.

 

7. Executive Acknowledgement. Executive acknowledges that Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has freely entered into this Agreement
based on Executive’s own judgment.

 

 

[Signature Page Follows]

 

  8



 



 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the Effective Date.

 

 

COMPANY:

 

EXECUTIVE:

 

 

 

 

 

CURE PHARMACEUTICAL HOLDING CORP.
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rob Davidson

 

By:

/s/ Nancy Duitch

 

 

Rob Davidson, President

 

 

NANCY DUITCH

 



 

  9



 